Citation Nr: 0519124	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  96-05 235	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for left leg 
varicose veins.

3.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from August 1978 to August 1985.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in part, denied compensable ratings for 
the residuals of a left knee injury and left leg varicose 
veins and denied service connection for a skin disease of the 
feet.  The RO subsequently increased the appellant's 
disability evaluation for the left knee disability from zero 
percent to 10 percent.  It is presumed that the veteran is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
rating issues are as set forth on the title page.

The Board remanded the case to the New York RO in March 2000.  
In June 2000, the appellant asked that the case be 
transferred to the Cleveland, Ohio RO; that transfer was 
accomplished in July 2000.  The Cleveland RO has now 
certified the case to the Board.  (While the case was at the 
RO, service connection for right leg varicose veins was 
granted; this was done in July 2004.)

(The issue of entitlement to service connection for a skin 
disorder of the feet is addressed in the REMAND portion of 
the decision below.)




FINDINGS OF FACT

1.  The appellant's left knee disability is manifested by 
complaints of severe pain, pain on use, giving out, and 
swelling.  

2.  There is objective clinical evidence of crepitation and 
pain on motion, some joint line tenderness, moderate 
ligamentous laxity, a decreased range of motion due to pain, 
and radiographic evidence of mild degenerative changes.

3.  The appellant's varicose vein disability of the left leg 
has been clinically found to be asymptomatic.


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for left knee 
instability separate from the 10 percent rating awarded for 
left knee osteomalacia with limitation of motion.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 
5257 (2004); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee osteomalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003, 
5010, 5014, 5256-5261 (2004).

3.  The criteria for a compensable evaluation for varicose 
veins of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10 (2004); 38 C.F.R. §§ 4.102, 
4.104, Diagnostic Code 7120 (1997); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his personal hearing (conducted at 
the RO in April 1996) that his left knee disability was 
getting worse and that his bones were rubbing together.  He 
said that this was very painful and that his knee would swell 
up, that it sometimes gave out and that it was sometimes hard 
to bend his left knee.  See Hearing Transcript pp. 2-3.  The 
appellant further testified that he took pain medication, 
that his activities were limited by pain and that he had lost 
time from work due to his left knee pain.  See Hearing 
Transcript p. 4 and pp. 10-12.  As for his left varicose 
veins, the appellant testified that he was in constant pain 
from his varicose veins and described feeling pressure.  He 
also said that they would swell up considerably and that he 
had to wrap them.  See Hearing Transcript p. 3 and pp. 7-9.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

I.  Left knee

The appellant underwent a VA joints examination in April 
1995; the examiner noted that the appellant had undergone the 
excision of torn cartilage in his left knee in service in 
1984.  The appellant complained of pain in his left knee when 
he moved in certain directions.  On physical examination of 
the appellant's left knee, there was no effusion or swelling.  
There was tenderness on the medial joint line.  Crepitus was 
present.  Testing ruled out internal derangement.  Range of 
motion testing demonstrated mild limitation of flexion; the 
appellant exhibited zero to 130 degrees of left knee motion.  
There was mild varus laxity of the left knee with crepitus.  
Radiographic examination dated in March 1995 revealed mild 
degenerative changes of the left femoro-tibial joint.  The 
radiologist rendered a diagnosis that included mild 
degenerative changes of the left knee as residual to the 1984 
arthroscopic surgery.

Review of the VA inpatient and outpatient medical treatment 
records dated between 1993 and 1998 does not reveal that the 
appellant sought treatment for any complaints relating to his 
left knee after his separation from service.  The report of a 
January 1998 physical examination of the appellant conducted 
in connection with his admission into a VA facility notes the 
history of left knee surgery, but no abnormalities were found 
on examination.

The appellant underwent another VA joints examination in 
August 2000; he complained of increasing amounts of pain, 
weakness, stiffness, swelling, giving way and fatigability.  
He was not using a cane or a brace.  The appellant reported 
that his symptoms were worse with weather changes and heavy 
use.  He said he took pain medication.  On physical 
examination, the appellant was able to ambulate without any 
aid.  He did not exhibit an abnormal gait.  He demonstrated 
zero to 130 degrees of active motion and zero to 140 degrees 
of passive motion, with pain at the extremes.  There was no 
crepitation on motion or effusion.  The appellant 
demonstrated instability on testing of the left knee.  
Radiographic examination revealed no abnormality.  The 
examiner rendered a diagnosis of post-operative residual with 
instability and concluded that the appellant had moderate 
instability as a result of the in-service injury to his knee.  

The appellant underwent MRI testing of his left knee in 
September 2000.  This revealed a small joint effusion.  The 
medial, collateral and posterior cruciate ligaments were 
intact, but the anterior cruciate ligament was not intact.  
There were degenerative changes of the posterior horn of the 
medical meniscus.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.  Normal extension of the 
knee is to zero degrees.  38 C.F.R. § 4.71, Plate II.  Normal 
flexion is to 140 degrees.  Id.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  However, the 
Board notes that the evidence of record demonstrates that the 
appellant's service-connected left knee disability is 
manifested by both lateral instability of the knee and by 
functional impairment due to arthritis.  The currently 
assigned evaluation of 10 percent was originally made by the 
RO in 1985 under Diagnostic Code 5014, osteomalacia; 
osteomalacia is to be rated as arthritis.  

The applicable regulations contain a number of schedular 
provisions relating to the knee joint.  Under Diagnostic Code 
5003, the veteran's service-connected degenerative joint 
disease is to be rated based on the limitation of motion of 
the affected joint, in this case, his left knee.  A 10 
percent rating may be assigned when there is limitation of 
motion that is otherwise not of a compensable degree.  
Diagnostic Code 5003.  Diagnostic Code 5256 provides that 
favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Where there is service-connected 
disability that causes recurrent subluxation, lateral 
instability or other impairment of a knee, a 10 percent 
evaluation may be assigned where the disability is slight; 20 
percent for moderate disability; and a maximum 30 percent 
disability evaluation is warranted for severe impairment.  
Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71 and Plate II show 
that the normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.

The appellant does not have ankylosis of his left knee; 
accordingly, an evaluation under Diagnostic Code 5256 is not 
warranted.  Review of the medical evidence of record 
indicates that Diagnostic Codes 5260 and 5261 do not provide 
a basis for a higher rating because the appellant has not 
demonstrated the requisite limitation of flexion or 
extension.  The August 2000 VA examination showed no loss of 
extension and only a loss of 15 degrees of flexion.  There is 
no objective clinical evidence of dislocated cartilage, with 
frequent episodes of "locking," and left knee effusion.  
Therefore Diagnostic Code 5258 is not for application.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, a 10 percent evaluation is warranted for malunion 
with slight knee or ankle disability; moderate knee or ankle 
disability warrants 20 percent; and marked knee or ankle 
disability warrants 30 percent.  A 40 percent evaluation is 
warranted for nonunion with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  As moderate 
disability due to malunion is not shown by the medical 
evidence of record, an increased evaluation under Diagnostic 
Code 5262 is not warranted.

Other factors to consider include the degree of pain.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported; however, no muscle 
atrophy or weakness has been demonstrated and there is no 
clinical evidence of any muscle spasm.  

It appears from the rating action that the current rating of 
10 percent contemplates the veteran's complaints of pain.  
Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and allowing the appellant the benefit of the 
doubt, the clinically documented crepitus, tenderness, 
degenerative changes and chronic pain that could limit 
functional ability do not warrant an evaluation in excess of 
the currently assigned 10 percent for the left knee 
disability under Diagnostic Code 5014.  Even with 
consideration of both limitation of flexion and limitation of 
extension and the possibility that separate ratings may be 
assigned for each, the record does not reveal a basis for 
awarding greater than the single 10 percent rating for 
limitation of motion.

Consideration has also been given to assigning a separate 
rating for instability per VAOPGCPREC 23-97.  See 62 Fed. 
Reg. 63604 (1997).  In this case, the medical evidence does 
demonstrate clinical findings of left knee instability.  It 
appears fairly clear that such the let knee laxity is related 
to service-connected disability and has been found by 
examiners in April 1995, and August 2000.  The degree of 
instability was specifically mentioned by the August 2000 
examiner who described it as "moderate."  Under Diagnostic 
Code 5257, slight recurrent subluxation or lateral 
instability will be assigned a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  In the 
veteran's case, there is moderate instability.  Consequently, 
the award of a 20 percent rating under this provision of the 
rating schedule is warranted.

Based on its review of the relevant evidence in this matter, 
and for the reasons set forth above, it is the decision of 
the Board that the preponderance of the evidence favors 
separate schedular evaluations of 10 percent and 20 percent, 
but no more, for the left knee disability with osteomalacia 
and lateral instability, respectively.

II.  Left leg varicose veins

The appellant underwent a VA medical examination in April 
1995.  The examiner noted that the appellant had undergone 
varicose vein stripping and ligation in service in 1982.  On 
physical examination, the examiner noted well-healed left 
varicose vein stripping and ligation incisions.  No 
abnormalities (such as varicose veins) were found.

Review of the VA inpatient and outpatient medical treatment 
records dated between 1993 and 1998 does not reveal that the 
appellant sought treatment for any complaints relating to his 
left leg varicose veins after his separation from service.  
The report of a January 1998 physical examination of the 
appellant conducted in connection with his admission into a 
VA facility notes the history of left vein stripping, but no 
abnormalities were found on examination.

The appellant underwent a VA veins examination in August 
2000; he complained of varicose vein symptoms in the right 
leg, but not in the left.  On physical examination, no 
varicosities of the left leg were observed.  The related 
incisions were well healed and of normal color.  The dorsalis 
pedis on the left was grade 2/2, while the posterior tibial 
pulse was grade 1/2.  No stasis dermatitis was present.  The 
left foot was warm to touch.  No other abnormalities were 
noted.  The examiner rendered a diagnosis of status-post vein 
stripping of the left lower leg, currently asymptomatic.  The 
examiner also stated that the appellant's left leg 
varicosities had been treated with vein stripping and that 
they had not returned after the procedure.

The appellant's left varicose veins disability has been 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  During the pendency of this 
appeal, the criteria for evaluating this disability picture 
were changed and new regulations became effective on January 
12, 1998.  The Board will address both versions, but it 
should be noted that new regulations may not be applied to 
award a rating prior to the effective date of the change.  
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).

Under the criteria in effect prior to January 12, 1998, 
unilateral varicose veins warranted a noncompensable rating 
when mild, or with no symptoms.  A 10 percent rating was 
warranted for moderate unilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion.  A 20 percent 
rating was warranted for moderately severe unilateral 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  A 40 percent rating was warranted for 
severe unilateral varicose veins involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation.  A 50 percent 
rating was warranted for pronounced unilateral varicose veins 
with the findings for the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Under the criteria that became effective on January 12, 1998, 
a noncompensable rating was assigned when the disease was 
asymptomatic with palpable or visible varicose veins.  A 10 
percent rating was assigned when there was intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent rating was assigned for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating was assigned for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating was assigned for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating was 
assigned for massive, board-like edema with constant pain at 
rest.  A note following Diagnostic Code 7120 provided that 
the foregoing evaluations were for involvement of a single 
extremity.  If more than one extremity was involved, each 
involved extremity was to be evaluated separately and the 
ratings combined using the bilateral factor, if applicable.  
See 62 Fed. Reg. 65207 (Dec. 11, 1997).  

As previously noted, prior to January 12, 1998, unilateral 
varicose veins warranted a noncompensable rating when mild or 
with no symptoms.  The evidence of record does not reveal the 
existence of the symptomatology needed to assign a 
compensable rating - there is no clinical evidence of record 
to demonstrate the existence of moderate left varicose veins 
with varicosities of the superficial veins below the knees, 
with symptoms of pain and cramping on exertion.  While the 
appellant has complained of pain, no varicosities were 
present at either the April 1995 VA examination or at the 
August 2000 VA examination or at any time in-between.  
Likewise, after January 12, 1998, the appellant did not 
demonstrate palpable or visible varicose veins, nor did he 
demonstrate intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  In fact, in August 2000, the 
appellant's disability was described as asymptomatic and it 
was noted that the varicose veins had not returned after the 
in-service vein stripping surgery.  Therefore, the current 
manifestations of the left lower extremity varicose veins do 
not equate with or approximate the schedular rating criteria 
a compensable disability evaluation.

The Board has considered the appellant's contentions that he 
has pain and swelling and that his left leg condition has 
worsened.  The appellant is competent to state that his 
condition is worse.  Regarding the weight to be given his 
contentions, the case of Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991), applies, wherein the Court stated "[a] 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms."  However, as the Court further 
explained in that case, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, the appellant is not competent to offer 
any opinion as to whether there are clinical symptoms.  
Furthermore, the objective observations of trained medical 
personnel are more probative as to the extent of the 
disability, and VA physicians have documented the absence of 
symptoms, in particular the absence of varicosities on the 
left, that would warrant a compensable evaluation.

The findings needed for compensable evaluation under the 
regulations in effect both prior to and beginning on January 
12, 1998, are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against the 
allowance of a compensable evaluation for the appellant's 
left varicose vein disability, the benefit of the doubt 
doctrine is inapplicable.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

III.  Extraschedular evaluations

Notwithstanding the above discussion, ratings in excess of 
the currently assigned evaluations for the left knee and left 
varicose vein disabilities at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that either one of the 
appellant's two service-connected disabilities has presented 
such an unusual or exceptional disability picture at any time 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for knee disability and for varicose vein disability, 
but the required manifestations have not been shown in this 
case.  Additionally, the criteria for award of any additional 
separate rating have not been met.  The Board further finds 
no evidence of an exceptional disability picture in this 
case.  The appellant has not required any post-service 
hospitalization for either disability and he has not sought 
other than occasional treatment.  The appellant has not 
offered any objective evidence of any symptoms due to this 
disability that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that further consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

IV.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for higher ratings in a 
letter sent to the appellant by the RO in July 2002, as well 
as the discussion in the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOCs).  These documents 
informed the appellant of regulations in effective in 1997, 
and those in effect thereafter.  These documents also 
informed the appellant of what the evidence had to show to 
establish entitlement, what evidence was still needed from 
him and what VA's duty to assist was in obtaining evidence 
for his claims.  The appellant was notified of the 
information necessary to substantiate his claims.  He was 
also told that he needed to ensure that all pertinent 
evidence was submitted.  The RO also sent the appellant a 
Supplemental Statement of the Case (SSOC) in July 2004, in 
which he was provided with the text of 38 U.S.C.A. §§ 5102, 
5103, 5103A and 5106.  Therefore, VA has no outstanding duty 
to inform.

The Board notes that the appellant was not provided VCAA 
notice concerning higher ratings prior to the issuance of the 
July 1995 rating decision.  Although all required notices 
were not provided until after the RO adjudicated the claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant testified at a personal hearing at the RO.  The 
appellant was afforded VA medical examinations.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In March 2005, the 
appellant was informed that he could submit additional 
evidence; no more evidence was thereafter submitted.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).


ORDER

An evaluation in excess of 10 percent for the left knee 
osteomalacia with pain and limitation of motion is denied.

An evaluation of 20 percent for the left knee instability is 
granted separate from the 10 percent rating for osteomalacia 
with limitation of motion, subject to the regulations 
governing payment of monetary benefits.  

The assignment of a compensable disability evaluation for 
varicose veins of the left leg is denied.




REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal-
entitlement to service connection for a skin disorder of the 
feet.  Accordingly, further appellate consideration will be 
deferred and this case remanded to the RO for action as 
described below.

Under current law and regulation, a Supplemental Statement of 
the Case (SSOC) will be furnished to the appellant and his or 
her representative, if any, when additional pertinent 
evidence is received after a Statement of the Case (SOC) or 
the most recent SSOC has been issued, when a material defect 
in the SOC or a prior SSOC is discovered, or when, for any 
other reason, the SOC or a prior SSOC is inadequate.  If the 
SOC or any prior SSOCs were prepared before the receipt of 
the additional evidence, an SSOC will be furnished to the 
appellant and his or her representative unless the additional 
evidence received duplicates evidence previously of record 
that was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue on appeal.  
38 C.F.R. § 19.31.

As noted in the March 2000 Board remand, the RO received VA 
treatment records pertaining to complaints, diagnoses, and/or 
treatment for a skin disease of the feet in June 1998.  
Despite instruction in the Board's remand, no SSOC has been 
issued by the RO that discusses this evidence.  The Board has 
found these VA records to be additional pertinent evidence.  
The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Given the guidance of the Court in Stegall, 
the case must again be remanded in order to accomplish these 
directives.  

The remedy for such an occurrence is to remand this matter to 
the RO for appropriate procedural compliance, specifically 
the issuance of a SSOC in accordance with the provisions of 
38 C.F.R. §§ 19.31, 19.37.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, a remand is required for RO 
consideration of the foregoing VA treatment records and 
issuance of a SSOC.

Accordingly, this case is REMANDED for the following:

1.  The RO should instruct the veteran to 
provide any evidence in his possession 
that is pertinent to his service 
connection claim on appeal.  In addition, 
the veteran should be requested to 
identify the source(s) of any other 
relevant and previously unobtained 
medical evidence.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran's feet since his 
separation from service should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the service 
connection claim remaining on appeal.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations.  (If 
any additional development, such as the 
scheduling of a dermatology examination 
to seek a nexus opinion is necessary to 
adjudicate the issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.)

4.  If the benefit sought remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the service connection 
claim, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


